Appeal (1) from so much of an order entered October 21, 1950 as denied appellant’s motion to modify a judgment of separation so as to increase the amount for the support of the child of the parties, and for a counsel fee for such application, and (2) from an order entered December 4, 1959 denying her motion for appeal expenses and a counsel fee. Order entered October 21, 1959, insofar as appealed from, and order entered December 4, 1959 affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.